NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50313

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00709-JFW

 v.
                                                MEMORANDUM*
ROY LAMONT PRETTYMAN, a.k.a. Roy
Lamont Daily, a.k.a. Roy Daily Prettyman,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Roy Lamont Prettyman appeals from the district court’s judgment and

challenges the 33-month sentence imposed following his guilty-plea conviction for

counterfeiting obligations of the United States, in violation of 18 U.S.C. § 471.

We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Prettyman contends that the district court violated Rule 43 of the Federal

Rules of Criminal Procedure, as well as his constitutional rights to due process and

to be present at sentencing, by sentencing him in absentia. The government argues

that this appeal is barred by the appeal waiver contained in the parties’ plea

agreement. We review de novo. See United States v. Bibler, 495 F.3d 621, 623

(9th Cir. 2007). The district court did not clearly err when it found that Prettyman

was voluntarily absent from the sentencing hearing and, therefore, the court did not

abuse its discretion when it sentenced Prettyman in absentia. See United States v.

Ornelas, 828 F.3d 1018, 1021 (9th Cir. 2016). We, therefore, affirm with respect

to the procedure used to impose the sentence. Because Prettyman’s sentence was

not unlawful, we dismiss pursuant to the valid appeal waiver. See id. at 1023.

      Prettyman’s motion to take judicial notice of a document showing his arrest

by the Los Angeles County Sheriff’s Department is denied because that arrest is

irrelevant to the issues on appeal.

      AFFIRMED in part; DISMISSED in part.




                                          2                                      16-50313